IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-848

                                        No. COA22-257

                                   Filed 20 December 2022

     Sampson County, Nos. 19 CRS 50518-50519

     STATE OF NORTH CAROLINA

                  v.

     JERMELLE LEVAR SMITH


           Appeal by Defendant from judgments entered 27 October 2021 by Judge

     Imelda J. Pate in Sampson County Superior Court. Heard in the Court of Appeals 5

     October 2022.


           Epstein Sherlin PLLC by Drew Nelson, for Defendant-Appellant.

           Attorney General Joshua H. Stein by Assistant Attorney General Stacey A.
           Phipps, for the State.


           WOOD, Judge.


¶1         Defendant Jermelle Levar Smith (“Defendant”) appeals from judgments

     entered upon a jury verdict of guilty of three counts of trafficking opium or heroin,

     one count of possession with the intent to sale or deliver oxycodone, and one count of

     selling or delivering a Schedule II controlled substance. Defendant contends that the

     trial court erred by allowing the jury to view video recorded by a non-testifying

     confidential informant without first redacting the date and time-stamp from the
                                         STATE V. SMITH

                                         2022-NCCOA-848

                                        Opinion of the Court



     video. For the reasons below, we conclude Defendant received a fair trial free from

     error.


                           I.   Factual and Procedural Background

¶2            On 23 February 2018, the Sampson County Sheriff’s Office conducted an

     undercover drug operation involving Defendant. Deputy Alphus Fann, Jr., (“Deputy

     Fann”), a 12-year veteran of the Sheriff’s department, lead the operation and Deputy

     Crystal Gore (“Deputy Gore”), a 16-year law enforcement officer, assisted.          The

     deputies utilized two confidential informants, Mr. Figueroa and Mr. Cruz,

     (“collectively, informants”), to conduct the purchasing of a controlled substance from

     Defendant. Figueroa had previous drug charges.

¶3            On the day of the undercover operation and prior to arriving at the location

     where the transaction would occur, the deputies provided Figueroa with buy money

     and outfitted Cruz with a watch featuring an internal video camera. Deputy Fann

     checked the device to ensure there was not data already on it and verified it was

     blank. The watch operates like a flash drive and connects to a computer via a USB

     plug so the recordings can be downloaded. A video recording can be deleted by the

     wearer of the device, but it cannot be edited or altered. Before leaving for the location

     where they would be meeting Defendant, the deputies searched both informants and

     their vehicle for weapons and drugs.
                                         STATE V. SMITH

                                         2022-NCCOA-848

                                        Opinion of the Court



¶4         During the transaction, the deputies continued to surveil the informants from

     nearby. The video recording taken by the watch worn by Cruz showed the following:

     the informants entered a home, engaged Defendant, and subsequently exchanged

     money in return for a baggie containing eleven white pills. Once this transaction was

     completed, the informants returned the watch and the pills to the awaiting deputies

     and were searched again.

¶5         Thereafter, Deputy Fann downloaded the watch’s video recording to his work

     computer located at the Sheriff’s office and erased it from the device to prepare it for

     use by another officer. On 25 February 2019, the State Crime Lab confirmed that the

     newly purchased pills contained oxycodone.           The following day, Deputy Fann

     reviewed the video and recognized Defendant, with whom he had prior “dealings.”

     The video recording displayed a time-stamp with the date of 23 February 2018 and

     utilized military time to indicate when the recording occurred.       The time-stamp

     remained on the bottom of the screen throughout the entire video.

¶6         On 9 September 2019, Defendant was indicted for three counts of trafficking

     opium or heroin, one count of possession with the intent to sell or deliver oxycodone,

     and one count of selling or delivering oxycodone, a Schedule II controlled substance.

     The matters were joined for trial, and a jury trial was conducted from 25 through 27

     October 2021. During pretrial motions, the State reported to the trial court that its

     confidential informants were unavailable to testify, as Mr. Figueroa was “believed to
                                        STATE V. SMITH

                                        2022-NCCOA-848

                                       Opinion of the Court



     be out of the country” and Mr. Cruz had an outstanding warrant for his arrest and

     could not be located.

¶7         During jury selection, the State informed the trial court he had learned Mr.

     Figueroa contacted Deputy Fann that afternoon and reported that he, the informant,

     was currently in Duplin County. After discussing this issue with the trial court, the

     State explained that he planned to move forward without calling Mr. Figueroa as a

     witness. Defendant’s trial counsel stated she had no objection to that approach.

¶8         During Deputy Fann’s testimony, the State sought to introduce into evidence

     the video recording taken from the watch, which captured the transaction between

     Defendant and the informants. Defendant’s trial counsel objected to the introduction

     of the video on the basis that the recording contained statements by the unavailable

     confidential informants and such statements were inadmissible hearsay. Voir dire

     was conducted outside the presence of the jury and subsequently, the trial court

     overruled Defendant’s objection and allowed the video recording portion of the exhibit

     to be played for the jury without audio. Defendant’s trial counsel renewed her

     objection to its admission. The State introduced additional exhibits which were still-

     frame images from the video. Each image also featured the same date and time-

     stamp text as that on the video recording.

¶9         Defendant was convicted of three counts of trafficking opium or heroin, with a

     consolidated sentence of seventy to ninety-three months, and one count of possession
                                           STATE V. SMITH

                                           2022-NCCOA-848

                                          Opinion of the Court



       with intent to sale or deliver oxycodone and one count of selling or delivering a

       Schedule II controlled substance with a consolidated sentence of seventeen to thirty

       months. The trial court ordered both sentences to run consecutively. Defendant gave

       oral notice of appeal on 27 October 2021.

                                   II.   Appellate Jurisdiction

¶ 10          Defendant failed to comply with Rule 7 of our Rules of Appellate Procedure

       and filed a petition for writ of certiorari with this Court. According to Rule 7(b), an

       appellant is required to serve the documentation concerning his transcript order

       within fourteen days of giving notice of appeal. N.C. R. App. P. 7(b). Here, the trial

       court appointed an appellant defender. Defendant’s appellant counsel filed his notice

       of appearance on 24 January 2022, more than fourteen days after Defendant’s trial

       counsel entered oral notice of appeal at the conclusion of his jury trial. Appellant

       counsel ordered the production of the transcript that same day, and the record

       indicates the trial transcript was produced on 27 January 2022 and delivered prior

       to the 31 January 2022 deadline set by the Appellate Entries. Defendant’s failure to

       comply with Rule 7(b) did not delay or prejudice the State.         Therefore, in our

       discretion, we grant Defendant’s petition for writ of certiorari.

                                         III.   Discussion

       A. Standard of Review

¶ 11         While Defendant’s trial counsel objected to the State introducing the watch’s
                                    STATE V. SMITH

                                    2022-NCCOA-848

                                   Opinion of the Court



video recording on the basis of a hearsay objection, her objection did not address the

date and time-stamp appearing on the recording.           Instead, Defendant’s counsel

objected as follows:

             Although it’s a DVD that purports to be an audio and video
             regarding the two confidential informants, it still contains
             alleged statements made by these individuals who are not
             here and cannot be cross-examined, but their statements
             that are contained on this audio and video CD would be
             attempted to be introduced into evidence as to what was
             said and what occurred on that occasion, and that’s
             definitely the definition of hearsay. More importantly,
             they’re not available for the defense to be able to cross-
             examine them on the issue of whether or not it is, in fact,
             true or not.

Although Defendant’s trial counsel did not make an objection as to the date and time-

stamp theory as a violation of hearsay, an appellate court may review “unpreserved

issues for plain error when they involve either (1) errors in the judge’s instructions to

the jury, or (2) rulings on the admissibility of evidence.” State v. Gregory, 342 N.C.

580, 584, 467 S.E.2d 28, 31 (1996). In accordance with Rule 10 of our Rules of

Appellate Procedure, “an issue that was not preserved by objection noted at trial and

that is not deemed preserved by rule or law without any such action nevertheless

may be made the basis of an issue presented on appeal when the judicial action

questioned is specifically and distinctly contended to amount to plain error.” N.C. R.

App. P. 10. Here, Defendant’s brief specifically and distinctly asserts the trial court’s

admission of the State’s exhibits amounted to plain error. Therefore, we review the
                                           STATE V. SMITH

                                           2022-NCCOA-848

                                          Opinion of the Court



       admissibility of the State’s evidence for plain error.

¶ 12         Plain error arises when the error is “so basic, so prejudicial, so lacking in its

       elements that justice cannot have been done.” State v. Odom, 307 N.C. 655, 660, 300

       S.E.2d 375, 378 (1983) (quoting United States v. McCaskill, 676 F.2d 995, 1002 (4th

       Cir. 1982), cert. denied, 459 U.S. 1018, 103 S. Ct. 381, 74 L. Ed. 2d. 513 (1982)).

       “Under the plain error rule, defendant must convince this Court not only that there

       was error, but that absent the error, the jury probably would have reached a different

       result.” State v. Jordan, 333 N.C. 431, 440, 426 S.E.2d 692, 697 (1993). “To show

       that an error was fundamental, a defendant must establish prejudice—that, after

       examination of the entire record, the error had a probable impact on the jury’s finding

       that the defendant was guilty.” State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326,

       334 (2012) (citation and internal quotation marks omitted); see State v. Santillan, 259

       N.C. App. 394, 401, 815 S.E.2d 690, 695 (2018) (holding a prerequisite to a plain error

       analysis requires the appellate court to first find prejudice against the defendant,

       meaning “the error had a probable impact on the jury’s finding that the defendant

       was guilty.”). Defendant has the burden to prove that the trial court committed plain

       error. N.C. Gen. Stat. § 15A-1443 (2021); see also State v. Parker, 354 N.C. 268, 290,

       553 S.E.2d 885, 901 (2001).

       B. Hearsay

¶ 13         Defendant claims for the first time on appeal that the State’s exhibits which
                                             STATE V. SMITH

                                             2022-NCCOA-848

                                            Opinion of the Court



       contain a date and time-stamp constitute inadmissible hearsay.            According to

       Defendant, each date and time-stamp is a “non-verbal statement made by the

       unavailable informant who filmed the alleged transaction and was offered to prove

       the truth of the matter asserted.”

¶ 14         Hearsay is defined as a “statement, other than one made by the declarant while

       testifying at the trial or hearing, offered in evidence to prove the truth of the matter

       asserted.” N.C. Gen. Stat. § 8C-1, R. 801(c). “A ‘statement’ may be a written or oral

       assertion or non-verbal conduct intended by the declarant as an assertion.” State v.

       Satterfield, 316 N.C. 55, 58, 340 S.E.2d 52, 54 (1986) (citation omitted). An act, such

       as a gesture, can be a statement for purposes of applying rules concerning

       hearsay. Id.; State v. Fulcher, 294 N.C. 503, 517, 243 S.E.2d 338, 348 (1978).

       Further, a declarant is a person who makes a statement.” N.C. Gen. Stat. § 8C-1, R.

       801(b) (emphasis added). “An assertion of one other than the presently testifying

       witness is hearsay and inadmissible if offered for the truth of the matter

       asserted.” Livermon v. Bridgett, 77 N.C. App. 533, 540, 335 S.E.2d 753, 757 (1985).

       “If a statement is offered for any other purpose, it is not hearsay and is admissible.”

       State v. Frierson, 153 N.C. App. 242, 245, 569 S.E.2d 687, 689 (2002) (quoting State

       v. Dickens, 346 N.C. 26, 46, 484 S.E.2d 553, 564 (1997)).

¶ 15         Defendant alleges that the date and time-stamps are out-of-court statements

       demonstrating that the video and images were taken on 23 February 2018 and were
                                            STATE V. SMITH

                                            2022-NCCOA-848

                                           Opinion of the Court



       “made by the [confidential informant] who produced the video,” but did not testify at

       trial. Defendant’s argument is misplaced because the confidential informant was not

       the declarant of the video’s date and time-stamp “statement.”

¶ 16         Deputy Fann confirmed that the confidential informant merely “operat[ed]”

       the watch as an agent of the Sampson County Sheriff’s Office but was not the

       declarant of the video. While the individual wearing the watch was able to point it

       at certain areas, according to Deputy Fann, the wearer is not “able to tap the watch

       to pull up certain information,” such that the undercover informant could not

       manipulate or edit the recording. The wearer of the watch is unable to turn off the

       device, because law enforcement does not “show [the confidential informant] the

       sequence on how to do that.” In fact, the confidential informant maintained no control

       of the recording device because Deputy Fann prepared and activated the device for

       the confidential informant to wear and Deputy Gore seized the watch and stopped

       the device’s recording because the confidential informant did not have the ability to

       turn off the watch on his own. Thus, “whatever [the watch] captures . . . is turned

       over to [the Sheriff’s Office], that’s what it captured.”

¶ 17         Deputy Fann explained that neither the watch nor the video recording is

       subject to being edited and described the watch as working “almost like an auxiliary

       . . . it’s an auxiliary plug that you plug directly into the device. The USB plugs into

       the computer, and you can extract it off the watch to the computer.”
                                              STATE V. SMITH

                                              2022-NCCOA-848

                                             Opinion of the Court



¶ 18          In reference to the date and time-stamp appearing on the State’s exhibits,

       Deputy Fann testified that the “date is accurate,” but he did not “believe the time-

       stamp is . . . [ the Sheriff’s Office] don’t [sic] have a way to correct it, so [it] . . . shows

       up by itself.” The testimony at trial makes clear that neither the Sampson County

       Sheriff’s Office nor the confidential informant had control over whether a date and

       time-stamp appears on the video recordings. “In other words, [this] information was

       generated instantaneously by the computer without the assistance or input of a

       person.” United States v. Hamilton, 413 F.3d 1138, 1142 (10th Cir. 2005).

¶ 19          North Carolina has not specifically addressed whether computer records

       generally constitute hearsay. Other courts, however, have addressed the issue, and

       we find the analysis in those cases to be instructive. “When considering the potential

       hearsay implications of computer records, courts have drawn a distinction between

       “computer-generated” and “computer-stored” records.” Commonwealth v. Royal, 46

       N.E.3d 583, 587 (Mass. App. Ct. 2016); see People v. Holowko, 486 N.E.2d 877, 878-

       89 (Ill. 1985); State v. Armstead, 432 So. 2d 837, 839-840 (La. 1983); State v.

       Kandutsch, 799 N.W.2d 865, 879 (Wis. 2011). “The distinction between computer-

       stored and computer-generated records depends on the manner in which the content

       was created — by a person or by a machine.” Royal, 46 N.E.3d at 587.

¶ 20          Computer-generated records “are those that represent the self-generated

       record of a computer’s operations resulting from the computer’s programming.”
                                          STATE V. SMITH

                                          2022-NCCOA-848

                                         Opinion of the Court



       Kandutsch, 799 N.W.2d at 878. Therefore, “[b]ecause computer-generated records,

       by definition, do not contain a statement from a person, they do not necessarily

       implicate hearsay concerns.” Commonwealth v. Thissell, 928 N.E.2d 932, 937 n.13

       (Mass. 2010); see Baker v. State, 117 A.3d 676, 683 (Md. Ct. Spec. App. 2015) (“When

       records are entirely self-generated by the internal operations of the computer, they

       do not implicate the hearsay rule because they do not constitute a statement of a

       ‘person.’ ”). In contrast, computer-stored records “constitute hearsay because they

       merely store or maintain the statements and assertions of a human being.”

       Kandutsch, 799 N.W.2d at 878 (citation omitted).

¶ 21         Applying this analysis to the facts of this case, we hold that the date and time-

       stamp on the State’s exhibits do not constitute hearsay. Here, the date and time-

       stamps are purely computer-generated records, “created solely by the mechanical

       operation of a computer and [does] not require human participation.” Commonwealth

       v. Davis, 168 N.E.3d 294, 310 (Mass. 2021) (citation omitted). As in this case, the

       date and time-stamp is “automatically generated in response to a human action[,]”

       like the turning on of a device or recording of a video, “but requires no actual human

       input or discretion in their generation.” Commonwealth v. Hopper, 2022 Mass. App.

       LEXIS 469 at *13-14 (Mass. App. Ct. 2022) (unpublished) (holding that the time and

       date stamps recording on Facebook Messenger messages admitted into evidence did

       not constitute hearsay).
                                          STATE V. SMITH

                                          2022-NCCOA-848

                                         Opinion of the Court



¶ 22          Because the electronic hardware of the device automatically generated the

       video recording’s date and time-stamp, the date and time-stamp on the watch’s video

       does not constitute “a statement made by the person who produced the video.”

       Pursuant to our Rules of Evidence, the hearsay rule applies only to out-of-court

       statements and is defined as a person’s “oral [assertion], written assertion, or

       nonverbal conduct of a person, if it is intended by him as an assertion.” N.C. Gen.

       Stat. § 8C-1, R. 801. Hence, the relevant assertion was not made by a person; it was

       made by a machine. Accordingly, the machine generated date and time-stamp on the

       State’s exhibits—the video taken by the confidential informant on the Sheriff’s

       Office’s camera watch, and subsequent still-frame images from the video — do not

       constitute hearsay.    See Hamilton, 413 F.3d at 1142-43 (concluding that the

       computer-generated     header   information    accompanying    pornographic    images

       retrieved from the Internet was not a hearsay statement because there was no

       “person” acting as a declarant); United States v. Khorozian, 333 F.3d 498, 506 (3d Cir.

       2003) (concluding that an automatically generated time-stamp on a fax was not a

       hearsay statement because it was not uttered by a person). Further, the Deputy who

       activated the device and prepared it for the informant to wear was present in court

       and, in fact, testified about the date and time-stamp. Therefore, there was no error,

       much less plain error, in the trial court admitting the date and time-stamped video

       and still-frame images into evidence.
                                          STATE V. SMITH

                                          2022-NCCOA-848

                                         Opinion of the Court



                                        IV.    Conclusion

¶ 23         For the above stated reasons, we hold the trial court did not err in admitting

       the date and time-stamped video and still-frame images into evidence as State’s

       exhibits. We hold that automatically computer-generated date and time-stamps are

       not hearsay statements and therefore, admissible.        Accordingly, we conclude

       Defendant received a fair trial free from error.


             NO ERROR.

             Judge JACKSON concurs.

             Judge GRIFFIN concurs in result only.